Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 2005, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant filed an application for unemployment insurance benefits effective May 12, 2003. Thereafter, the Unemployment Insurance Appeal Board found that claimant was ineligible to receive unemployment insurance benefits for the period August 25, 2003 through February 22, 2004 because he was not totally unemployed and that he made willful false statements to obtain *744benefits, resulting in a recoverable overpayment of benefits and reducing his right to future benefit days. Claimant admits that during the period at issue he certified that he was not working when, in fact, he had a part-time job with a delivery company. Although claimant maintains that he was misled by a representative of the Department of Labor who indicated that a claimant could work part-time and still receive benefits, claimant’s testimony established that he was never advised not to report such part-time employment. Inasmuch as claimant’s false statements when certifying for benefits provide substantial evidence to support the Board’s finding that claimant made a willful misrepresentation, it will not be disturbed (see Matter of Kunz [Commissioner of Labor], 19 AD3d 990 [2005]; Matter of Vasta [Commissioner of Labor], 268 AD2d 653 [2000]; Matter of Koppel [Hartnett], 176 AD2d 425 [1991]).
Mercure, J.E, Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.